               Case 5:18-cv-00555-XR Document 72 Filed 06/06/19 Page 1 of 4




Case No: 5:18cv555

                                                            (consolidated into Holcombe v United
                                                            States, No. 5:18-cv-00555-XR)




           6/6/2019
Case 5:18-cv-00555-XR Document 72 Filed 06/06/19 Page 2 of 4




 (consolidated into 5:18-cv-00555-XR)
   Case 5:18-cv-00555-XR Document 72 Filed 06/06/19 Page 3 of 4




                                                (consolidated into Holcombe v. United
                                                States, No. 5:18-cv-00555-XR)




6/6/2019
Case 5:18-cv-00555-XR Document 72 Filed 06/06/19 Page 4 of 4




 (consolidated into 5:18-cv-00555-XR)
